TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00548-CV



          M&M Orthodontics, P.A., and Harlingen Family Dentistry, Appellants

                                              v.

 Texas Health and Human Services Commission; Dr. Kyle Janek, in his Official Capacity
   as the Executive Commissioner of Texas Health and Human Services Commission;
    Carole Hurley, Chief Administrative Law Judge for the Texas Health and Human
   Services Commission; Judge Keith Grantham of the Appeals Division Texas Health
  and Human Services Commission; and Rick Gilpin, Administrative Law Judge of the
       Appeals Division Texas Health and Human Services Commission, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345th JUDICIAL DISTRICT
        NO. D-1-GN-14-001109, HONORABLE TIM SULAK, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellees Texas Health and Human Services Commission; Dr. Kyle Janek, in his

Official Capacity as the Executive Commissioner of Texas Health and Human Services Commission;

Carole Hurley, Chief Administrative Law Judge for the Texas Health and Human Services

Commission; Judge Keith Grantham of the Appeals Division Texas Health and Human Services

Commission; and Rick Gilpin, Administrative Law Judge of the Appeals Division Texas Health and

Human Services Commission have filed an unopposed motion to dismiss the appeal. The appellees

have advised the Court that the underlying administrative actions that were pending against

appellant M&M Orthodontics and appellant Harlingen Family Dentistry in the HHSC Appeals
Division have been nonsuited and dismissed, rendering moot the issues raised by appellants in

their appeal. See Tex. R. App. P. 42.3(a).

               We conclude, based on our review of the appellees’ motion and the record, that the

appeal has become moot. “If a case is or becomes moot, the court must vacate any order or

judgment previously issued and dismiss the case for want of jurisdiction.” Heckman v. Williamson

Cnty., 369 S.W.3d 137, 162 (Tex. 2012). Accordingly, we vacate the trial court’s judgment signed

on August 7, 2014, and dismiss this appeal as moot. We also dismiss all other pending motions

as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Vacated and Dismissed for Want of Jurisdiction

Filed: January 30, 2015




                                                 2